Exhibit 99.1 Mazor Robotics Inc. Mazor Robotics Ltd. Mazor Robotics GmbH 189 S. Orange Ave., Suite 1850 PO Box 3104, 7 HaEshel St. Borkstraße 10 Orlando, FL 32801, U.S.A. Caesarea Park South 48163 Münster, Germany Tel: 1 (800) 80-MAZOR 3088900 Israel Tel: +49 Fax: (407) 591-3560 Tel: +-7100 Fax: +49 usa@mazorrobotics-us.com Fax: +-7111 germany@mazorrobotics.com info@mazorrobotics.com Mazor Robotics to Report Second Quarter Financial Results on July 28, 2015 CAESAREA, Israel, July 15, 2015 – Mazor Robotics Ltd. (TASE:MZOR; NASDAQGM:MZOR), a developer of innovative guidance systems and complementary products, announced today that it will report financial results for the second quarter and six months ended June 30, 2015, before the U.S. markets open on Tuesday, July 28, 2015. The company will host a conference call to discuss these results on Tuesday, July 28, 2015, at 8:30 AM ET (3:30 PM IST).Investors within the United States interested in participating are invited to call 877-269-7756.Participants in Israel can use the toll free dial-in number ll other international participants can use the dial-in number 201-689-7817. A replay of the event will be available for two weeks following the conclusion of the call. To access the replay, callers in the United States can call 877-660-6853 and reference the Replay Access Code: 13614094. All international callers can dial 201-612-7415, using the same Replay Access Code. To access the webcast, please visitwww.mazorrobotics.comand select‘Investor Relations.’ About Mazor Mazor Robotics (TASE: MZOR; NASDAQGM: MZOR) believes in healing through innovation by developing and introducing revolutionary robotic-based technology and products aimed at redefining the gold standard of quality care. Mazor Robotics Renaissance®Guidance System enables surgeons to conduct spine and brain procedures in a more accurate and secure manner. For more information, please visit www.MazorRobotics.com. U.S. Contacts: EVC Group Michael Polyviou/Doug Sherk - Investors mpolyviou@evcgroup.com; dsherk@evcgroup.com 212.850.6020; 415.652.9100 David Schemelia – Media dave@evcgroup.com
